Rodenbeck, J,
This is an equity action in which the plaintiffs
seek an accounting from the defendant. In such an action no harm can come from the introduction of additional defendants against whom the original defendant claims the right to recover over. In a case triable before a jury, the introduction of the proposed defendants might result in confusion and make it difficult for a jury to comprehend the distinction between the claim made by the plaintiffs and the claim made by the defendant against the other proposed defendants. There is ample authority, under the Civil Practice Act, for bringing in additional defendants (Civ. Prac. Act, §§ 264 and 193, subd. 2), and the introduction of such defendants in this action, being an equity action, will result in the trial in one action of the liability of the Lincoln-AUiance Bank and Trust Company to the plaintiffs, and the liability over to the bank and trust company of the additional defendants.
The motion is granted, without costs.